UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 28, 2010 FIRST MARINER BANCORP (Exact name of registrant as specified in its charter) Maryland 000-21815 52-1834860 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1501 S. Clinton Street, Baltimore, MD21224 (Address of Principal Executive Offices/Zip Code) Registrant's telephone number, including area code:(410) 342-2600 Not Applicable (Former name or former address of Registrant, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 28, 2010, First Mariner Bancorp (the “Company”) issued a press release announcing its financial results for the three and nine months ended September 30, 2010.A copy of the press release dated October 28, 2010 is attached to this Report as Exhibit 99.1 and is furnished herewith. The information contained in this Item 2.02 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 ofthe “Exchange Act,” or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description 99.1Press Release dated October 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MARINER BANCORP Date: October 29, 2010 By: /s/Mark A. Keidel Mark A. Keidel President/Chief Operating Officer
